 216316 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Although the Employer did not include this information in its pe-tition, the Board's Regional Office responsible for the area in which
the Employer is located has administratively informed the Board that
there are no pending charges or representation proceedings involving
the Employer.2The Board has delegated its authority in this proceeding to athree-member panel.3See Florence Volunteer Fire Department, 265 NLRB 955 (1982)(applying $50,000 nonretail standard to nonprofit corporation provid-
ing fire protection services).4See, e.g., Command Security Corp., 293 NLRB 593 (1989); andSt. Paul Ramsey Medical Center, 288 NLRB 913 (1988).Mansfield Volunteer Fire Company, Inc., Peti-tioner-Employer and International Associationof Fire Fighters. Case AO±318January 31, 1995ADVISORY OPINIONBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on January 3, and 18, 1995, Mansfield Volunteer
Fire Company, Inc., the Petitioner-Employer, filed a
Petition for Advisory Opinion and brief in support, re-
spectively, requesting an opinion as to whether the
Board would assert jurisdiction over its operations. In
pertinent part, the petition and brief allege as follows:1. A proceeding, Case No. ME±16,493, is currentlypending before the Connecticut State Board of Labor
Relations (CSBLR) in which the International Associa-
tion of Fire Fighters (the Union) is seeking to represent
the Employer's employees for purposes of collective
bargaining pursuant to Connecticut General Statutes
Section 7±271(1) (Municipal Employees Relations
Act).2. The Employer is a private, nonprofit corporationwhich provides fire protection, emergency medical,
and related services for the residents of the town of
Mansfield, Connecticut, and renders support to neigh-
boring towns when necessary. The Employer employs
eight full-time employees and several per diem em-
ployees who perform firefighting and related services.
In accordance with Connecticut General Statutes Sec-
tion 7±301, the Employer is funded almost exclusively
through payments provided by the town of Mansfieldwith which it has a contract for the performance of fire
protection services.3. During the 1993±1994 fiscal year, the Employerhad gross revenues of approximately $408,000, of
which approximately $403,000 came from the town of
Mansfield. Each year the Employer purchases goods
valued in excess of $50,000 directly from other States.4. The Employer is unaware of the Union's positionregarding this matter, and the CSBLR has not madeany findings with respect to the jurisdiction over theEmployer.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.1All parties were served with a copy of the Petitionfor Advisory Opinion and were advised of their right
to respond. On January 19, 1995, the CSBLR submit-
ted a letter in response to the petition, requesting that
the Board decline to issue an advisory opinion. No re-
sponse was filed by the Union. On January 27, 1995,
the Employer filed a response to the letter submitted
by the CSBLR.Having duly considered the matter,2we find that,based on the allegations in the petition, the Employer
would clearly satisfy the Board's commerce standards.3However, in addition to seeking a determination on the
commerce issue, the petition also appears to seek a de-
termination as to whether there are any other grounds,
such as the nature of the relationship to the town of
Mansfield, on which the Board would decline to assert
jurisdiction. Such a determination would be inappropri-
ate in the context of this proceeding. The Board's ad-
visory opinion proceedings under Section 102.98(a) are
designed primarily to determine whether an employer's
operations meet the Board's commerce standards for
asserting jurisdiction.4Thus, while we are able to ad-vise the Employer that it satisfies the Board's mone-
tary standards for asserting jurisdiction, we are unable
in this proceeding to resolve the ultimate issue pre-
sented.Accordingly, it is ordered that, for the reasons setforth above, the Petition for Advisory Opinion is dis-
missed.